IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DANTE DILLARD,                            §
                                           §
       Defendant Below,                    §   No. 92, 2022
       Appellant,                          §
                                           §   Court Below: Superior Court
       v.                                  §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID No. 1105015873
                                           §
       Appellee.                           §

                               Submitted: June 7, 2022
                               Decided: June 27, 2022

                                   ORDER

      (1)    The appellant filed a notice of appeal from a Superior Court order

denying his motion for postconviction relief. The Court issued a briefing schedule

on March 17, 2022; the appellant’s opening brief was due May 3, 2022. The

appellant did not file an opening brief by the deadline, and on May 4, 2022, Court

staff sent a brief delinquency letter to the appellant.

      (2)    On May 24, 2022, the Chief Deputy Clerk issued a notice, sent by

certified mail, directing the appellant to show cause why this appeal should not be

dismissed for his failure to file an opening brief. On May 31, 2022, the Court

received the certified mail receipt indicating that the notice to show cause had been

delivered; postal records confirm that the notice to show cause was delivered on May

27, 2022.
      (3)    The appellant having failed to respond to the notice to show cause or to

file the opening brief, dismissal of this action is deemed unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                       Justice




                                         2